 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the foregoing the General Counsel contends that Steakley'sinquiry coming at the end of a union organizational campaign and considered to-gether with Respondent's surveillance activities and President Vise's speech was"one last attempt to find out if the union was still organizing among its employees"and was violative of Section 8(a)(1) of the Act. I do not agree.The inquirywas innocuous, casual, and passing and not reasonably susceptible of being inter-preted as interrogation into the union activities of the employees present or of theirfellow employees. I find that Steakley's inquiry did not violate the Act.In addition, Steakley credibly testified that at the beginning of one of the com-mittee meetings (his best recollection was that it occurred at the April meeting),the "union was mentioned" by "some of the employees on the committee" whosaid that the Union was endeavoring to organize the Respondent's employees.Steakley asked them what their complaints were that "made them want a union."I do not find this mere inquiry, devoid of threats or promises of benefit, to beviolative of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Boot and Shoe Workers' Union, AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.By threatening its employees with economic loss if they designated a collective-bargaining representative, the Respondent has violated Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondenthas not engaged in any alleged unfairlaborpractices not spe-cifically foundherein.[Recommended Order omitted from publication.]Wear Ever Shower Curtain Corp.andLocal 424, Teamsters,Warehousemen, Helpers & Production WorkersLocal 98, International Ladies Garment WorkersUnion, AFL-CIOandLocal 424, Teamsters,Warehousemen,Helpers &ProductionWorkers.CasesNos. 2-CA-8969 and 2-CB-3564.June 27, 1963DECISION AND ORDEROn April 2, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist143 NLRB No. 34. WEAR EVER SHOWER CURTAIN CORP.273therefrom and take certain affirmative action, and finding that Re-spondent Union had not engaged in the unfair labor practices allegedin the complaint and recommending that that portion of the complaintbe dismissed, as set forth in the attached Intermediate Report.There-after, the Respondent Company and the General Counsel filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act,'the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and finds merit in certain of the Respondent Company'sexceptions.The Trial Examiner found that Respondent Company appeared tocondition the reinstatement of employee Yeras, the alleged discrimi-natee, upon employee Ramos' destruction of cards which had beensigned by employees designating Local 424 as their bargaining rep-resentative, and that the Respondent Company thereby violated Sec-tion 8(a) (1) of the Act.On the basis of this finding the TrialExaminer concluded that the Respondent Company was illegallymotivated when it discharged Yeras and that the initial discharge,therefore, was violative of Section 8(a) (3) of the Act.While that portion of the testimony of Ramos relied upon by theTrial Examiner could lead to such a conclusion, we find that the sumtotal of Ramos' testimony is unclear, a condition caused, no doubt,by Ramos' difficulty in communicating in a tongue not native to him.It is true that employee Yeras was discharged the morning afterhe attended a meeting of those employees who signed Local 424 cardsand that Respondent Company may have had knowledge of thatmeeting.However, it is also true that Yeras was scheduled to workovertime the evening of the meeting and that he left Respondent'spremises at the normal quitting time without so advising his superiors.In addition, we note that Ramos' statement to his Employer that hewas going to destroy the cards was made immediately after his fall-ing out with the Local 424 organizers.This latter fact could leadto a conclusion, contrary to that drawn by the Trial Examiner, thatthe destruction of the cards and the reinstatement of Yeras wereindependent of and unconnected with each other.Further, Yeraswas reinstated without loss of pay several hours after his discharge.While the Trial Examiner's conclusions may be reasonable, there-fore,we find that on the basis of this record it is unnecessary ineffectuating the purposes of the Act to issue a remedial order.Ac-cordingly, for the reason stated by the Trial Examiner, we shall 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss that portion of the complaint against the Respondent Union,and for the reasons stated above, we shall dismiss that portion of thecomplaint directed against the Respondent Company.[The Board dismissed the complaint.]MEMBER FANNING, concurring in part and dissenting in part:I concur in that part of the majority decision which affirms theTrial Examiner's dismissal of the complaint against RespondentUnion.For reasons stated in the Intermediate Report, I would adopt theTrial Examiner's findings that the Respondent Company violatedSection 8 (a) (1) and (3) of the Act.INTERMEDIATE REPORTSTATEMENT OF THE CASEPursuant to a chargefiled on November 30, 1962, by Local 424, Teamsters,Warehousemen,Helpers & ProductionWorkers,hereincalled Local 424, a com-plaint datedNovember 30, 1962, wasissued againstWearEver Shower CurtainCorp.,herein called RespondentCorporation,and againstLocal98, InternationalLadiesGarment Workers Union, AFL-CIO,herein called Respondent Local 98.The complaintalleged that RespondentCorporationdischargedemployee Luis Yerasbecause of his union and concertedactivityand offered to reinstateYeras on thecondition that cards signedby employees for Local 424 bedestroyed,and reinstatedYeraswhen such conditionwas fulfilled,all in violation of Section 8(a) (1) and (3)of the Act. It is alleged thatRespondentLocal 98,in violation of Section 8(b)(1) (A) ofthe Act, engaged in surveillance of union and concerted activities byexamining cards on whichWear Everemployees had designatedLocal424 as theirbargaining representative.In their respective answers both Respondents deniedthe commission of the alleged unfair labor practices attributed to them.The hear-ing was held in NewYork City, on February 11, 1963, before TrialExaminerRamey Donovan.The GeneralCounseland the Respondents were represented bycounsel at the hearing and participated fully therein.Thesepartiesmade oralargument and the GeneralCounseland Respondent Union filed briefs.'Uponconsideration of the entire record in the case, including my observationof the witnesses,1make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT CORPORATIONWear Ever Shower CurtainCorp. is a New Yorkcorporation with an office andshowroom in NewYork, New York,and a factory in Brooklyn,New York. Thecorporation manufactures,sells,and distributes shower curtains and related prod-ucts.During the past year,a representative period,Wear Evermanufactured, sold,and distributedproductsvalued in excess of $50,000whichwere shipped from itsplant in interstate commerce to States other than NewYork.Wear Ever is engagedin commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 98 is a labor organization within the meaning of the Act.There is suffi-cient evidence in the record to warrant the finding,here made,that an organizationknown as Local 424 is a labor organization within the meaning of the Act .2 Inany event,the question of whether Local 424 is a labor organization is not deter-minative of the issues in this case since the discharged employee, Yeras, and otheremployees had engaged in union or concerted activities and the matter in issue is1Respondent Corporation set forth Its position in a letter from counsel to the TrialExaminer.2See alsoTwin County Transit Mim,Case No. 2-RC-12452. WEAR EVER SHOWER CURTAIN CORP.275essentiallywhether Respondents violated theAct withrespect to or because ofsuch activities.III.THEALLEGED UNFAIR LABOR PRACTICESA. The factsRespondent's plant in Brooklyn, where the events occurred with which we areconcerned, has been organized for at least 10 years and the employees have beenand are represented by Local 98.YettaWollman is the Local98 business agentwho served the plant throughout this period.The number of employees is about50 to 60 depending upon business conditions.Morris Stern is the president ofWear Ever and is actively engaged in the day-to-day managementof the business.During the period which concerns us, Morris Stern was at the factory every day.There is nothing in the record to indicate that this was not generally true through-out the year. Sidney Stern, brother of Morris, is referred to as the manager orforeman of the plant.At least part of Sidney Stern's immediate supervisory juris-diction includes the shipping, receiving, and order-filling employees, among whomare Yeras and Eddie Ramos, the two employees who testified at the hearing.Yerashad worked for Respondent about a year and a half and Ramos had worked therefor 10 years.A year or two before the 1962 events that we shall consider, Ramoshad been shop steward for Local 98 in theplant.He had held this position about2 years. It was apparent that both Yeras and Ramos were of Spanish extractionand that English was not their native tongue.This reference is not made by wayof criticism since both men were immeasurably more competent in English thanthe Trial Examiner would have been in Spanish.However, the rather sharp con-flicts in testimony in this record were not easy to resolve because of the difficultiesof some witnesses in expressing themselves in precise terms.No witness was able to fix the precise day or date of the events herein but allagreed that they occurred in the month of September 1962.3The day or date isnot essential in this particular case, however.During the employees' lunch period on a day in September 1962, Brown andMario Riccardi, organizers for Local 424, contacted Yeras and Ramos outside theplant.Whether the initial words were first addressed to Yeras or to Yeras andRamos together, it appears that the organizers on this first day and thereafterexplained their proposition to both these men together.There were, in all, aboutfour such meetings or conversations and they may be summarized as follows: TheLocal 424 men said that they had organized another named plant recently andsomeoneat that plant had suggested that they go to the Wear Ever plant.Theorganizers came over to Respondent's plant and among some employees outsidethe plant during the noon hour they happened to speak to Yeras and Ramos. Thereisno evidence that the selection was anything but fortuitous.The four men, on thisand on other days, then conversed principally in a Spanish restaurant a few blocksfrom the plant.4The gist of the conversations was that the Local 424 representa-tives said that they could secure greater benefits and improved conditions of em-ployment for the Wear Ever employees; theyalso expressed some criticismof Local98; they asked Yeras and Ramos to speak to the other employees about Local 424and the two men agreed to do so.Yeras was asked, at the hearing, the extent of his activity on behalf of Local 424.He testified that he spoke to an employee who was a friend of his and could notremember how many others-"I don't remember, not many." Yeras was not givenany union application cards to distribute.Ramos, who was, in my opinion, olderthan Yeras and impressedme asmore mature and sophisticated (he had also beena shop steward for Local 98), was givensome unioncards.Ramos spoke brieflytomost of the employees about Local 424.5He did not distribute any union cards,however.s The charge alleged that Yeras was discharged September 1 and the complaintallegesthat Yeras was discharged September 11.Respondents in their answers do not admit theaforementioned complaint allegation.4There is no evidence that Morris or Sidney Stern were customers or frequenters of thisrestaurant.6 Ramos was a shipping clerk.He evidently did not speak to the employees openlybut did so as the opportunitypresenteditself.Thus :Q How often did you talk to the people In the shop about this?A Well, I really didn't do much talking because I didn't have much time.He did most of his talking to employees around thenoon period.717-672-64-vol. 143-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne day, among these conversations between the Local 424 organizers and Yerasand Ramos, the organizers said that there would be a meeting for all employeeson the following day in the Spanish restaurant shortly after work.6Yeras andRamos then orally passed the word of this meeting among the employees.Yerastestified that during the lunch hour he passed the word of the meeting to theemployees.On September 11, Wollman was sent to the Wear Ever plant by Pokodner, busi-ness manager of Local 98.Pokodner told Wollman that some employees of WearEver had telephoned him that there were some people outside talking union to theemployees and that she should go over and see what was going on.Wollmanwent to the plant on September 11, and asked various employees what was goingon, whether there were any complaints that she could take care of, and what wasthe name of this other union.To the last question, the employees said they didnot know.Among those that Wollman spoke to was Ramos. She came over tohim and asked him if he knew what he was doing.Apparently Ramos said nothing.Wollman asked him if the other union had given out union cards or papers andRamos said no.On this same day, September 11, Morris Stern observed two strangers talkingto some of his employees on the street outside the plant, apparently during the noonhour.?He went over to the men, introduced himself, and said, " `I understandyou are dealing with my people.Would you mind telling me who you are.'Theysaid, `Your people-the slaves were freed long ago.' So I got up and walkedaway."At the hearing Stern said that he guessed that the two men were "Mr.Brown and that other fellow." It is reasonable to conclude that before and certainlyafter he spoke to the two men who were "dealing" with his employees that Sternwas aware that some union activity other than by Local 98 was taking place orbeing attempted among his employees. I believe that Stern, a man with manyyears' experience as an employer in his particular industry in New York, wouldrecognize the reply he received from the two outsiders as a type of trade uniontalk by a union agent or organizer who on other occasions might use similar languagein leaflets or otherwise.Further, Stern had been dealing with Wollman for 10years as the Local 98 business agent of his employees.Wollman knew that therewas union activity going on among the employees and she came to the plant on thatday for that very reason.She went through the plant talking to employees about thesubject.Certainly Stern who spent a great deal of time on the working floor of hisplant was aware of Wollman's presenceThere is no plausible inference other thanthatWollman either told Stern about the situation and her mission or he askedher and she told him or that he knew the situation.These two parties had a mutualinterest in their long-standing and quite apparently satisfactory relationship, andactivity by another union was something that concerned both.The normal quitting time for Respondent's employees is 4 p.m.However, duringthe busy season of the business, which included September, it was customary towork an hour overtime from 4 to 5 p.m. Sidney Stern had spoken to Yeras aboutworking overtime the week of September 10, and had told him that he expectedhim to work overtime that week .8Yeras had agreed that he would work overtimeand knew that Sidney Stern was relying upon him to do so.However, Yeras leftthe plant on September 11, at 4 p in., without advising Sidney Stern or anyone elseinmanagement that he was leavingHe attended the Local 424 meeting at theSpanish restaurant that evening.At the meeting about 19 employees signed Local424 application cards or application forms.Brown and Riccardi were presentas well as Yeras, Ramos, and other employees.The signed cards were entrustedto Ramos and it was understood that he would deliver them the next day to Brown6 Arbitrarily and solely as a matter of convenience in distinguishing the day of thegeneral meeting from the day before and the day after, by means other than such a rela-tively lengthy description, I shall place the meeting as occurring on September 11 (Yerastestified vaguely that it might have been a Wednesday when he was discharged ; I notethat September 12, 1962, was on Wednesday).7 This was Stern's testimony on direct examination by his counsel.On cross-examina-tion,when questioned about the incident, the witness placed the occurrence on the fol-lowing day.Other than this revision by Stern there is no other evidence of two strangersloitering outside the plant on September 12As mentioned it was on September 11 thatPokodner received a similar report and pursuant to this Wollman had come to the planton that day, September 118 Apparently this conversation occurred on Monday, the beginning of the workweekThere is also some indication that earlier in the day, on September 11, Stern again toldYeras that he was to work overtime that day and that Yeras agreed. WEAR EVER SHOWER CURTAIN CORP.277and Riccardi, the organizers.Ramos testified that the meeting was held from about4:30 to 5pm.Yeras returned to the plant that same evening around 5 p.m , and was standingat the plant entrance.About thistimeMorris Stern came down.He saw Yerasand said, "I thought you were supposed to work overtime, and then you wenthome, so what are you doing here at 5 o'clock?"Yeras said he had to see somepeople or had to go some place and that he was waiting for a friend.He thenwalked away.According to Stern, as Yeras walked away Yeras mumbled, "Thatson-of-a-bitch."Stern said nothing.Yeras, at the hearing, denied that he saidanything of the foregoing nature, i.e., the cursing or profanity, or that he wasangry as he walked away.The following day, September 12, when Yeras came to work in the morning,he was discharged by Sidney Stern.The evidence is that Morris Stern had spokento Sidney earlier that morning and had told him what had transpired betweenMorris and Yeras the evening before. Sidney Stern affirmed to Morris that Yerashad told Sidney that he would work overtime and then had left at 4 p.m. withoutsaying anything.9Morris Stem testified that he told his brother, "Let him go"and "that's what we did that morning."Although Morris Stern gave the order that Yeras be discharged, it was SidneyStern who executed the order.The morning of September 12 about 8 a.m., whenYeras came to work, it was Sidney who terminated him. Sidney did not testify soit is Yeras' testimony that we must consider in determining what Sidney Stern saidto him.Yeras impressed me as a bascially honest witness.He was working forRespondent Employer at the time of the hearing.As we shall see, he was reinstatedthe afternoon of his discharge without loss of pay.The record indicates that heand Ramos had abandoned any interest in Local 424 activity.Neither Yeras norRamos filed the instant charge.None of these factors is determinative in itselfbut I could discern no animus against either Respondent on the part of Yeras.I do not believe that it was Yeras' intent or purpose to testify adversely to Re-spondents or to engage in deliberate falsification or shading of the truth.He testi-fied to the facts as he knew them.He was a quiet and somewhat reserved typeof young man and his demeanor as a witness impressed me favorably with respect tohis credibility.His comprehension of, and power of precise expression in, Englishwas tolerable or satisfactory but it was not that of a person in the milieu of hisnative tongueYeras, on direct examination by the General Counsel, testified, when asked whathappened when he came to work on September 12, "The brother-in-law of the boss,the foreman, they [he] tell me they [he?] fire me.They [he?] got no work forme " About three pages later in the transcript of testimony the witness was askedto tell what Sidney told him when he was discharged.He stated, "Well, they [he,Sidney] told me he fire me because I no work good and also I don't like to workovertime." 10On cross-examination Yeras was asked:Q. And he [Sidney Stern] said you are no longer working, right9 Is thatwhat he said?A. That means I no work good, right?It is my opinion that while Yeras was not testifying dishonestly, he had, at the timeof the discharge, interpreted for himself what Sidney Stern had told him. I believethat Stern stated to him on September 12 substantially, we have no work for you,you do not like to work overtime, you are fired.As indicated above, I believe that,at the time, Yeras interpreted Sidney Stern's words in Yeras' own mind. It wasmy distinct impression that Yeras was a person who thought in Spanish.He tookStern's English words on this particular occasion and sought to grasp their intrinsicmeaning.I find confirmation for this in the excerpt quoted above on cross-examina-tion.In other words, to Yeras, when Stern said he was fired, and referred toovertime, Stern was also in effect saying that Yeras was not a good worker or hiswork was not good.The General Counsel's position is that one of the reasons given by Sidney Sternto Yeras for his discharge was that he was not a good worker, the other reason beingfailure to work overtime. It is then pointed out, correctly, that there is no evidencethat Yeras was a poor worker and the evidence shows that he was a satisfactory orgood employee whose work had never been criticized and that in the past he cus-0Morris Stern had originallyknown this fact fromSidney onthe precedingevening10 Yeras testified also that this was what be told Wollman when she later asked whatreasonthe Company had given for his discharge.Wollman testified that Yeras told her,when she 'asked him why he wasfired,that "the boss, Morris, said that he [Yeras] hadcalled hima name"but thatYeras saidthat be had not. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomarily had worked overtime when asked. It suffices at this point to refer to myfinding as to what Sidney Stern said to Yeras.Two distinct reasons for the dis-charge were not given by Sidney.However, I do find that Sidney Stern said nothingto Yeras about being discharged for cursing Morris Stern or anything of that nature.After he was discharged on September 12, Yeras attempted to reach one of theLocal 424 organizers, Brown, by telephone but he was unsuccessful.Yeras thenstood on the street outside the plant.About 11:30 that morning, Wollman andBarnes came by on their way to the plant. Barnes, like Wollman, was a businessagent of Local 98.Wollman had been servicing the Wear Ever plant for manyyears and it was part of her regular jurisdiction.Barnes had never serviced WearEver but as a result of Wollman's visit to the plant on September 11, the precedingday, Pokodner had assigned Barnes to accompany Wollman.UnlikeWollman,Barnes spoke Spanish and he was to address the Spanish-speaking employees atWear Ever.When Wollman saw Yeras she asked him what he was doing on the street andwhy he was not working.Yeras said that he had been discharged.Wollman askedwhat reason the Employer had given.Yeras replied that the reason given was thathe did not work overtime and "no work good." 11Wollman asked Yeras why hehad not called Local 98 or come to its office.Yeras said he had intended to do soaround noon or that he was going to speak to someone and then call.Yeras testi-fied that Wollman "Say I [am] going to put you back to work."Within a matterof minutes Morris Stem came out of the plant on his way to lunch.12 Stern cameover to the group of Wollman, Barnes, and Yeras.Wollman introduced Barnes toStern and then asked Stern why he had discharged Yeras. Stern recounted the en-tire incident between himself and Yeras on the evening before, including the allegedprofane epithet.13Wollman testified that she said to Stern that there probablywas a misunderstanding; that she was sure Yeras was sorry, otherwise he wouldnot be "hanging around"; that she did not think the matter was worth taking toarbitration or that it would not stand up in arbitration; that Stern ought to takeYeras back; that it was the busy season and Yeras was familiar with the work.Thewitness,Wollman, then testified, "He [Stem] agreed with me."During the first part of the foregoing conversation Barnes was with Stern andWollman and heard what was said.The evidence indicates that when Stern joinedthe group Yeras had stood aside and I credit his testimony that he did not hearthe conversation between Wollman and Stem. In the course of the Wollman-Sternconversation, Barnes came over to Yeras and talked to him in Spanish.He em-phasized to Yeras the necessity of contacting the Union promptly whenever some-thing out of the ordinary happened.Barnes testified that because he had heardWollman tell Stern that she would like Stern to reinstate Yeras he told Yeras thathe was going to be reinstated.Barnes did not testify that he had heard Stem agreeto reinstate Yeras.Morris Stern testified that on the foregoing occasion, the conversation betweenWollman and himself took place essentially as described by Wollman.He statesthat when Wollman asked him to reinstate Yeras he (Stern) said, "All right. Ifthis is your wish, I'll put him back to work."The evidence indicates that, upon the conclusion of his aforedescribed conversa-tion with Wollman, Morris Stern left. It is clear that Stern said nothing to Yerasat this time about reinstating him.The evidence also shows that neither Wollmannor Barnes informed Yeras of Stern's alleged decision or agreement to reinstateYeras.Since I have found that Wollman, when she first encountered Yeras thatmorning, had told him that she was going to put him back to work and Barnes hadsaid substantially the same thing, it is apparent that such statements were of thegreatest interest to Yeras. It is equally apparent that Yeras and the two businessagents knew that Stern's agreement would have to be secured before the employeewas actually reinstated.Wollman had made her statement to Yeras before sheeven spoke to Stern and, however confident her statement, it did not represent thefait accompli of reinstatement.Barnes' statement was based on the fact that heknew Wollman was asking Stern to reinstate Yeras and he was evidently confidentof the outcome.But Barnes did not know when he spoke to Yeras whether or notStern had agreed with Wollman's request. It is also evident that Yeras understoodthat what he was being told was the position of the two union representatives and'1As noted previously, Wollman states that Yeras told her that Morris claimed thatYeras had called him a name. Barnes states that Yeras told Wollman that he was dis-charged "because the boss claimed he said something, whatever it was "12The employees' lunch period was 12 to 12 :45.Morris Stern customarily went tolunch shortly before 12v This is Stern's testimony and he is corroborated by Wollman and Barnes. WEAR EVER SHOWER CURTAIN CORP.279what they hoped or expected to accomplish on his behalf with Stern.If Yeras hadbelieved that what was told to him by Wollman and Barnes meant that he was infact reinstated,he would have gone into the plant to go to work.The fact is thatall concerned,including Yeras, knew that Wollman would have to secure Stern'sagreement.When Stern came out and Wollman entered into conversation withhim, it must have been reasonably apparent to Yeras, in view of what Wollmanand Barnes had told him, that Wollman was asking Stern to reinstate the employeeor was at least discussing his discharge.Yeras waited around quite evidently tohear the outcome on this personally important matter.The conversation ended.Stern departs and Wollman and Barnes go toward the plant.No one says any-thing to Yeras or informs him what has been decided.14In view of the fact that Wollman,when she first encountered Yeras at 11:30,displayed the greatest interest in his case and secured the details thereof from Yeras,confidently said that she was going to get him reinstated,then spoke to Stern aboutthe matter,I have difficulty in understanding why she did not tell Yeras that Stemhad agreed to reinstate him if such was the fact.This, after all, was presumablythe whole point of all the conversations she had outside the plant that morning.Moreover,the Yeras situation had additional importance.On the preceding dayWollman had come to the plant regarding reports of activity by another union.She had difficulty in communicating with the Spanish-speaking employees but evi-dently had discerned that communication with this sector was important regardingthe reported rival union activity.Wollman had in fact said to Ramos on that daythat she hoped he knew what he was doing and asked about union cards. In anyevent, the next day, the Spanish-speaking employees'attitude was important enoughto merit the sending of an additional business agent to the plant,to speak in Spanishto the employeesEn route to the plant to communicate particularly with theSpanish group,theYeras incident occurred.At the very point when,accordingtoWollman and Stern's testimony,the reinstatement had been agreed upon, Woll-man ignored the opportunity of actually informing Yeras that he was reinstated.Itwas clearly an opportunity to win or to cement the confidence of the Spanish-speaking employees,other employees,and Yeras,in Local 98.15 Stern's inactionis also not readily understood.In his testimony,Morris Stern stated that he did not call back Yeras at the endof the Stern-Wollman conversation because of a "Technicality."The technicalityWas that he had to take up the matter of Yeras' rehiring with his brother,Sidney.Morris Stern states that after he left Wollman on September 12, he went to lunchand discussed the Yeras matter with his brother during the lunch hour.Morris toldSidney that he deemed it advisable to reinstate Yeras.Although it was the plant'sbusy season,no instruction was given by Morris Stern to his brother that the lattershould go out and call Yeras back to work and Sidney Stern was not the personwho did recall Yeras. It also appears affirmatively from Wollman's testimony thatMorris Stern had said nothing to her about the reinstatement being contingent uponMorris Stern's consulting his brother.Yeras, of course,had been discharged bySidney at his brother'sdirection.He could have been reinstated in the same way.I can understand that Morris would wish to inform his brother of what was goingon and would not want Yeras back to work without having first advised Sidney.But when Morris did advise Sidney during the lunch hour nothing was done byeither brother about calling Yeras backNor at anytime prior to the later Stern-Ramos conversation,hereinafter described,didWollman,Barnes,Morris or SidneyStern inquire as to Yeras,or ask anyone where he was, or speak to Yeras, or doanything aboutactually calling him back to work.A short period after the conclusion of Wollman's conversation with Stern outsidethe plant, the plant bell rang for the lunch period.Wollman states that as theemployees came out she went over and greeted various ones and conversed gen-erally.After a while Wollman and Barnes went into the plant and upstairs.Ac-cording to Wollman,employees crowded around and asked her what had happenedtoYerasWollman testified that she told them,"He is coming back to work, don't14Yeras testified," . .I stayed outsideHe [Stern or Barnes'+]went in the buildingShe [`Wollman]went in the buildingI don't know what's going on " Yeras testifiedthat he then stayed outside until the bell rang for lunchHe finally went to the Spanishrestaurant where he met the two Local 424 organizers and Ramos,as hereinafter described."The record does not show the exact proportion of Spanish ancestry employeesHow-ever,I believe it was substantialWollman said there were about 20 who did not under-stand English but there were others of the same ancestry who evidently did have someproficiency in English.Barnes' speech to the employees in the plant on September 12was in Spanish,followed by a brief English summary 280DECISIONSOF NATIONALLABOR RELATIONS BOARDworry about it."Barnes corroborates this testimony.Wollman states that shethen went to Stern in the plant and asked permission for Barnes to address theSpanish-speaking employees in Spanish and to advise them that Yeras was reinstatedand to find out if they had any grievances or complaints. Stern testified that hecould not remember whether Wollman gave him any reason why she wanted tohave the Barnes' meeting.Stern agreed, however, and Barnes then went over toa section of the plant and spoke to the employees in Spanish, with an Englishsummary thereafter.Barnes is the only source of information as to what he said.On direct and cross-examination he explained the matters covered.Barnes was anintelligent and articulate witness and appeared to have a good memory.He spokeabout the employees' rights and their existing benefits, including the pension plan.He testified that he stated to his audience that on that morning "there was anincident occurred and as a result of that incident, one man was discharged," anemployee was discharged; he said the man did not call the Union and he advisedhis listeners that they should always contact the Union promptly when somethinglike that occurs; if the union representatives are notified "We will be very happyas we have been, to come to the site and do whatever is possible for them." Barnesalso testified, "And I went on to tell them that I am also told about some otheractivities around here." In no part of his testimony does Barnes recount that hetold his audience that Yeras had been reinstated or that he referred to Yeras byname.The portion of testimony described above is the closest approach that Barnesapparently made to the Yeras affair. Since Barnes was speaking to the Spanish-speaking employees in their language, the aforementioned omission regarding thealleged reinstatement is difficult to understand.We return now to Yeras. After the events outside the plant on the morning ofSeptember 12, previously described and involving, in various degrees. Yeras, Woll-man, Stern, and Barnes, Yeras went to the Spanish restaurant.There he metBrown and Riccardi and also Ramos. Pursuant to arrangement made the preced-ing night at the Local 424 meeting, Ramos had the Local 424 cards that had beensigned by the employees. It is not entirely clear exactly what transpired at therestaurant but it is clear that Ramos either refused to give the cards to the organizersor he gave them and took them back. There was some disagreement and show offeeling between Ramos and Brown regarding the possession of the cards.Ramostestified that he did not like Brown's eagerness to have the cards and that he decidedthat there was something suspicious about the organization. In any event, Ramosleft the restaurant with the cards in his possessionHis friend, Yeras, left with him.After leaving the restaurant Ramos and Yeras went back to the plant.Yerasremained outside on the street.Upon entering the plant Ramos went immediatelytoMorris Stern and spoke to him.No one else was present during the conversation,although at the time Wollman and Barnes were in the plant and Barnes was address-ing the employees as previously described.Before describing the Ramos-Stern conversation, it is pertinent to set forth myimpression of Ramos as a witness.He was one of the two witnesses called by theGeneral Counsel, Yeras being the other.Ramos can be regarded as a crucial witnessbut although called by the General Counsel he was a reluctant witness.His attitudeand his statements manifested this.He evidently wanted to forget about Local 424and the activities of September 1962.16I did not regard Ramos, under the circumstances, as a partisan witness for theGeneral Counsel and I regard the following testimony as substantially credibleRamos testified that he opened his conversation with Morris Stern by saying,I'm going to rip [tear up] the cards.Will you take Luis [Yeras] back?"Stern said, "No."Ramos asked if Yeras was discharged because of the new unionand Stern again said, "No." 17 Stern referred to his meeting with Yeras the precedingevening and said that he was pretty sore at Yeras, that Yeras had cursed him.Ramossaid, "Maybe he [Yeras] was excited, maybe you misunderstood, give him a chance,anyway I am going to tear up the cards, let's forget about the whole thing." Sternsaid, "All right, Yeras can come back."Morris Stern testified that the conversation was brief and that Ramos made noreference to cards.According to Stern, Ramos asked him to take back Yeras.Stern, referring to his encounter with Yeras the evening before, said that YerasisThe following remarks made by the witness in the course of direct examination areIllustrative . " .do I have to answer all those questions or can I refuse and get itover with because I have nothing to say.We are not interested in this new union [Local424] no moreWe want to stay the way we are "17 The chronological order in which this particular question and answer appeared is notentirely clear but I believe it was probably at the point indicated above WEAR EVER SHOWER CURTAIN CORP.281had insulted him.Ramos thensaid that Yerasdid not "meanit.Maybe he losthis head.He is sorry and he wants to comeback to work." Stern said, "No.""LaterI [Stem]went overand Itold him [Ramos], all right, call Luis back.Lethim go to work."At the hearing Stern said that by "Later" he meant that it wasamatter ofa few minutes.He alsotestified that although he had previouslydecidedto rehireYeras, he first gaveRamos a negativeanswer because he wantedto "make ita littlehardto get to." 18Following his conversation with Stern, Ramos left Stern and opened a windowin theplant.He called down to Yeras to come in.Ramos then went to his placeof work at the shipping table and en route passed Wollman. Ramos testifiedcredibly thatWollman came over and asked to see the cards.Ramos said to herthat as long as everything was forgotten there wasno sense inlooking at the cardsand he thereupon tore up the cards and threw them in a boxalongsidethe table.Wollman reached in the box and grasped some of the torn cards and Ramos evidentlygrasped some or most of the others and subsequently gave them to his sister.Noone else was present during this episode.19Ramos does not describe what happenedthereafter.Wollman's version is that she saw Ramos and Stern together, off bythemselves.Then Ramos came back and, as he passed her, he said, "Yetta, I toreup the cards.We want to forget it, we made a mistake."Wollman saidnothingand Ramos went to the table and threw the torn up cards in a box beside the table.Wollman went over to the box and took out some torn cards. Ramos took herhand and said, "Please, Yetta, we made a mistake, forget about it."Wollmandropped the cards back in the box and walked away.Yeras, testified that when he came into the plant shortly after 1 p.m. on Septem-ber 12, pursuant to Ramos' summons from the window, the following statementswere made to him by Ramos: "He [Ramos] say you come back to work. He sayI [Ramos] broke [tore up] the paper [the cards].Everythinggoingto be all right.We going to forget everything about aunion.We start [stay?] the way we are.And this is the way we want to stay.No new union. Stay with the oldunion."Ramos also said to Yeras, "They no fire you because you [no or not?] work over-time, [but] because you speak something bad with the boss yesterday.That is thereason they fire you, because you say something bad to him."Yeras testified thathe then went to Morris Stern and, "I told Morris I don't say nothing bad to him.He say okay, Luis, forget it because [but?] I hear something like that you know.I say, No, Morris, I no speak nothing bad to you [I did not say anything bad toyou?]."Sidney Stern then came over to Yeras and said that everything was allright.Yeras, about this time, also said to Wollman that "I'm sorry whatever I do[I'm sorry for whatever I did?]."Yeras also testified that he said, "I forget aboutthe newunion, everybody forget about the new union and we start work."Wollman,according to Yeras, ". . . she speak with everybody ... she say it is all right, youknow, because I apologize."Yeras was back at work approximately 5 hours afterhis discharge.He was paid for the time he lost 20ConclusionsCareful consideration of the evidence pursuades me that on September 11 bothRespondents were aware that some union was engaging in an organizational effortamong the Wear Ever employees.Wollman came to the plant on September 11because of a report of such activity and she spoke to the employees on the subject 21Morris Stern was aware that two men, whom he had observed outside the plant,were dealing with his employes.The circumstances thereof must reasonably beinterpreted as conveying to Stern that a union organizational effort was going onamong his employees.Further, at least the general nature of Wollman's visitand the nature of her information on the subject, can reasonably be inferred to have"'Consistent with his theory of the case, the General Counsel then asked Stern :Q How hard do you make it's He has to tear up the cards to Local 4249Stern then said that it had nothing to do with cards, that he knew nothing about cards,and that Ramos at no time mentioned cards11 The evidence does not show that Ramos' sister was present In fact, the record doesnot indicate whether or not his siter was an employee20Wollman had testified that when,that morning on the street,she had persuadedMorris Stern to reinstate Yeras she had not mentioned the lost pay.Later, when shefirst went into the plant that noon, she spoke to Stern about paying Yeras for his losttime and Stern agreed to do so.a In this section of the report,I shall not repeat all the evidence heretofore set forth 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen known to Stern in view of the long-established relationship of the Employerwith both Wollman and Local 95.As to whether, prior to the evening of September 11, Stern was aware of Yeras'activity or sympathy with Local 424, I am not convinced that he was aware.Yeras'activitywas minimal.However, on September 11, about 19 employees did notwork overtime but went to a Local 424 meeting that was held between 4:30 and5 p.m.Apparently, all but Yeras had advised the Employer that they would notwork overtime. In the context of the events of the day, including Wollman's mis-sion to the plant and Stern's admitted awareness that there was an unsual atmospherein the plant, "a little disturbance," even a less alert individual than Stern wouldperceive some connection between the exodus at 4 p.m. of a substantial group ofemployees who had declined to work the customary overtime and the efforts of theother union to organize the Wear Ever employees.Stern impressed me as a mentallyalert individual and I believe that his encounter with Yeras that evening confirmedhis suspicions or his awareness of what was going on.Yeras was a good employee.His work had not been criticized and he had notpreviously refused to work overtime except when he was ill or for some otherlegitimate reason.His personality appeared to be one of politeness, appropriatedeference, and lack of aggressiveness.But on the evening of September 11 whenStern asked him about not working overtime when he had promised to do so, Yerassimply said he had had to go some place and he had come back to wait for afriend.Thereafter, Stern gave orders to discharge Yeras.In my opinion the evidence, including subsequent events that reveal Stern's de-sire to eliminate the rival union activity, warrants the conclusion that Stern con-nected Yeras' conduct and attitude with the atmosphere of unrest in the plant.Thatatmosphere in turn was attributable to the activity of another union among the em-ployees, and Yeras, on the evening of the 11th, by his presence at the plant afterthe union meeting, clearly had manifested that he had not refused to work over-time in order to go home or for some "legitimate" reason, but because of somegroup activity in which some 19 other employees had participated. In context,such activity could be nothing else but the union activity of the other union.Thedischarge for such activity was discriminatory within the meaning of Section 8(a) (1)and (3) of the Act and was calculated to arrest the rivalunionactivity among theemployees.Although Yeras' action in leaving the plant at 4 p m , after saying that he wouldwork, was wrong and censurable, I do not believe that he was discharged for thatreason or because of his conversation with Stem on the same evening.At WearEver, employees were not required to work overtime and it was optional. It is truethat Yeras' dereliction was more than a refusal to work overtime but the optionalaspect of overtime and Yeras' past record of working overtime when requested,make his offense on this one occasion less impressive as a ground for discharge, atleast in view of other evidence in this record.22When Yeras was discharged on September 12 the reason given was, in substance,that he was not a good worker in view of the fact that he did not want to workovertime.I am satisfied that this was substantially what was told to Yeras bySidney Stern. If Yeras had cursed Morris Stern on the preceding evening I be-lieve that Morris would have assigned this reason to Sidney and the latter in turnwould have advised Yeras that he was discharged for cursing "the boss." If thecursing had occurred, it would be the easiest and simplest reason to assign for thedicharge.Moreover, if, as Morris states, Yeras had called him an s.o b. on theevening of the 11th, I am inclined to believe that Morris would have reacted im-mediately to such conduct and would have told the employee that he was dischargedforthwith.My basic reason for believing that Yeras did not curse Stern was my estimateof Yeras' personality, the circumstances, including Yeras' lack of anger or causefor anger on September 11, and the credibility of Yeras as a witness.There areadditional reasons for my credibility finding.After his discharge on the 12th, Yerasleft the plant.As he passed Ramos he said that he had been terminated.He hadno opportunity to talk about the details to Ramos untilnoonat the Spanish restaurantand on their way back to the plant after meeting with the Local 424 men in therestaurant.At the hearing, neither man was asked what, if any, conversationthey had with each other during this noon period.23I find itinconceivable to believethatYeras and Ramos, who were friends and who had been in the Local 424matter together, did not discuss Yeras' discharge, including why he was discharged2'-Wollmantestified that in the more than 10 years duringwhichshe had serviced theWear Ever plant "I don't think I have ever had a firing there "23The materiality of such an inquiry would not be readily apparent WEAR EVER SHOWER CURTAIN CORP.283and what reason the Employer had given for such action. It is equally inconceivablethat in their speaking with each other for the first time since the discharge theywould not have spoken frankly. If Yeras had cursed Stern on September 11 or ifsuch reason had been given as the cause of the discharge (and I am certain that itwould have been, if the cursing had occurred), Yeras would have so informedRamos.He had no reason to do otherwise in the circumstances described and nomotive existed for dissimulation between them on this item. Since Ramos there-afterwent immediately to see Morris Stern and did so, I find, principally andnot incidentally because he wanted to prevail upon Stern to rehire Yeras, Ramoswould have addressed himself in the first instance and mainly to the cause of thedischarge in fact, and as assigned by the Employer when making the discharge.I believe that Ramos would have said to Stern at the beginning of their conversa-tion that Yeras wished to apologize or he had been excited or something of thatnature.Initially,Ramos said nothing to Stern about the alleged cursing and hespoke only about the union cards. It was Stern who brought up the matter of thebad language and it evidently was the first that Ramos had heard about the cursing.He the improvised some excuse on the subject.Confirmation that Ramos (andYeras) were surprised about the cursing allegation is found in their private con-versation when Yeras came into the plant after the Ramos-Stern talk. In additionto saying that he had torn up the union cards, the first thing that Ramos told Yeraswas that Yeras had not been discharged because of his failure to work overtimebut because he had used bad language to "the boss."Quite clearly the employeeswould not have thus mentioned the alleged cursing as something new or note-worthy if they had known all along or even suspected that Yeras had cursed Sternand had been told that he was discharged for such reason. These two men were nottrying "to kid" one another.Finally, it is to be noted that after Stem had agreedwith Ramos to rehire Yeras and after the latter had been so advised, Yeras spoketo Stern.He went to Stern because of what Ramos had told him about the allegedcursing.At that point, when the matter was over, I believe that Yeras, if he hadin fact cursed Stern, would have simply apologized and said that he was sorry forwhat he said. Instead, Yeras said to Stern, twice, without qualification, that hewas sorry but that he had not cursed him.Under the circumstances, Yeras' cleardenial is significant.A less honest and more sophisticated person, at that stage,might well have apologized and said he was sorry for what he said or simply thathe was sorry, even though he knew that he had never said anything bad 24Having been convinced that Yeras had not cursed Stern and that he was not toldat the time of discharge that he was terminated for that reason, a substantial suspicionarose as to Respondent's motivation and as to various testimony in the record.In ascertaining the facts, it was necessary to consider all aspects of the events,including the role of Local 98, even though the complaint allegations against thatorganization were of a limited nature.The evidence persuades me that Local 98was not consulted beforehand about the discharge and did not participate therein.I also find that when Wollman and Barnes came to the vicinity of the plant at 11:30on September 12 they were not aware that Yeras had been discharged.When Woll-man spoke to Yeras she learned of the discharge. I find, however, that when sheasked Yeras the reason assigned by the Employer, he told her what Sidney Stemhad said. I do not credit Woliman that Yeras said that he had been accused ofcursing the boss. I find that Woliman, before speaking to Stern, did tell Yerasthat she would get him back to work, and that Barnes said the same thing whilehe was speaking to Yeras during the Wollman-Stern conversation. It is also myfinding that, after speaking with Yeras, Woliman did speak to Stern initially andasked him to rehire Yeras.Exactly what the entire conversation was I do notknow.25I have previously described and analyzed the fact that neither Wollman(nor Barnes) nor Stern informed Yeras that he could go back to work or that hewas in fact reinstated.The reinstatement did not in fact occur nor was Yeras in-formed of the fact until Ramos spoke to Stern. It is possible that Stern in talking24With Yeras denying the cursing, Stern could not very well say that he agreed withVerse' statement eo lie said that be had heard "something" but to forget the whale thing.Stern's testimony, of course, was not that he believed Yeras had cursed him or had mut-tered some hidden epithet but that Yeras said, "that son-of-a-bitch "2E "The findings . . . are to be considered for made] along with the consisting andinherent probability of testimony. . .Universal Camera Corporation v. N.L R.B.,340U S 474, 496 The trier of fact may be unconvinced that the witness' testimony is ac-curate and may conclude that "the truth is the opposite of his story [or that the truthlies somewhere other than in either extreme]."N.L R.B. v. Walton Manufacturing Com-pany & Loganville PantsCo, 369 U S. 404, citingDyer v. MacDougall,201 F.2d 265, 269. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Wollman had refused to reinstate Yeras or had said that he would think it over.However, I believe that Wollman did point out to Stern that the discharge wouldnot stand up, and that she advisedStern to reinstateYeras.It ismy opinion thatStern, in effect, said that he would go along with that position but that both Woll-man and Stern did not intend to and did not in fact effectuate the reinstatement im-mediately.The failure to notify Yeras at that time or to seek to find him or toadvise him of the matter thereafter indicates that the inaction was deliberate.Wollman's principal concern was to keep the employees in the ranks of Local 98and to defeatthe rival Union's activity.There was nothing that indicated to herthat Yeras was the leader and it was to Ramos, not Yeras, that she had spoken onthe previous day.The events of the evening of September 11, as described to herby Stern, still did not indicate to her, I believe, that Yeraswas aleader.At most,he probably appeared to be one employee among others who had been reachedby the other union.26What Wollman and Barnes wanted to do, and this is whythey came to the plant in the first place, was to speak to the bulk of the employees,appraise the general situation, and to keep it in hand.More specifically,Barnes wasto address the employees in Spanish and this he didHe was still speaking whenYeras came into the plant (after Ramos had told him to come, following Ramos'conversation with Stern).Itappears probable to me that after Barnes' speech,Wollman might then have sought out Yeras, told him he was being rehired, andpossibly would have personally conducted him to Stern for the final action. Inany event,Wollman did nothing, at any time, after her conversation with Sternoutside the plant, to actually advise Yeras ofhis reinstatementor to finalize therenstatement.Wollman's testimony, that, when she came into the plant after lunch on Sep-tember 12 and was surrounded by employees asking what had happened to Yeras,isnotinconsistentwith the findings and observations above.The great interestmanifested by the employees in the Yeras' matter may have surprised Wollman.The employees were indicating a pro-Yeras sentiment and Wollman told themthat Yeras was coming back to work. She did not say that Yeras had been reinstatedor that the boss had taken him back but that he was coming back.Under othercircumstances the difference in phraseology might have no significance.But, underthe instant posture,it isto be noted that Yeras was still not back in the plant andWollman made no effort even at that point to communicate with him or to seek todo so.Moreover, this rather limitedstatementofWollman was not addressed inSpanish to the Spanish-speaking employees and Barnes,in his speechin Spanish,said nothing about Yeras being reinstated or that he was coming back to work.In considering the nature of the Wollman-Stern conversation and the subsequentevents up to the Ramos-Stern conversation, I have, in the preceding paragraphs,endeavored to reconstruct parts of the situation from certain credited factsPerhapsthe reconstruction is unnecessary and the findings and credibility resolutions aresufficient.In short, viewed in the context of the facts in the case, I was not con-vinced that Yeras wasin factreinstated at theWollman-Stern talk or that it wasthe parties' intent at that point to finalize their agreement. I have drawn certaininferences regardingWollman's approach to the situationIn the same context,it ismy opinion, that Stern, while agreeing to go along with Wollman, had donenothing about actually communicating with Yeras. I believe that there was eitheran express or tacit understanding that Wollman would handle the matter of Yeras'reinstatement and that Stern would not take the initiative in actually reinstatingYeras.What changed this picture and brought about the actual rehiring of Yerasearlier than would have otherwise been the case was the unexpected appearance ofRamos in Stern's office, around 1 p.m. on September 12, and the statements madeby Ramos on that occasion.When Ramos came to Stern and said that he was going to tear up the cards,Stern knew what he was talking about.At no time in the conversation did Sternever express ignorance of what cards it was to which Ramos was referring.ClearlyRamos was not talking about Local 98 cards and Stern was therefore aware thatthe cards were those of the rival unionIn spite of Ramos' statement regarding thecards, Stern said he would not take back Yeras.Having been told what Ramoswas willing to do and what Ramos wanted from him, i.e., Yeras' reinstatement,Stern admittedly played "hard to get" and wanted to "make it [Yeras' reinstate-menti a little hard to get to." In order to accomplish the foregoing, Stern refusedto reinstate Yeras and brought in the assertion that he was mad at Yeras for havingcursed him.This was a face-savingallegationand bargaining device in my opinion.' IfWollman had believed that Yeras was the leaderI have no basis for concludingthat in such a posture she would have acted differently at this stage or otherwise WEAR EVER SHOWER CURTAIN CORP.285Ramos, hearing about the alleged cursing for the first time, said that maybe Yeraswas excited and give him a chance.However, Ramos, with reasonable preception,also reaffirmed that he was going to tear up the cards. It was then, for the firsttime that day, that Stern said, as he testified, "All right, call Luis back, let him gotowork." 27Although Stern had previously agreed to go along with Wollman's advice 28iegarding Yeras but with no immediate execution of their understanding, Ramos'unexpected conversation and offer came as a windfall. Stern capitalized on theRamos offer and conveyed the idea and impression to Ramos that the destructionof the cards and the implication of this act of destruction were at least not immaterialfactors in Yeras' reinstatement.29Stern at no time indicated to Ramos that the tear-ing up of the cards was of no interest to him and had nothing to do with the re-instatement of Yeras.Even the allusion to the cursing, as the thing that had greatlyangered or upset Stern and caused him to discharge Yeras, was not very convincingand no condition was imposed that Yeras would have to apologize to Stern beforehe would be taken back.Under these circumstances I am persuaded that the afore-described utilization of the situation in Ramos' conversation with Stern was an actof interference with the rights of employees and that it was violative of Section8 (a)( I) of the Act.With regard to Local 98 the complaint alleges that Respondent, through Woll-man, engaged in surveillance by examing the Local 424 cards.The evidence re-garding'the incident has been previously described. I believe that Wollman askedRamos if she could see the cards.Ramos replied that the Local 424 episode wasallover and there was no point to seeing the cards.He then tore up the cardsand threw them in a waste receptacle.Wollman reached in and grasped some of thetorn cards.Ramos secured some of the other torn cards.The evidence does notsatisfyme that Wollman read the cards and I credit her testimony that she promptlydropped the cards back in the receptacle when Ramos told her to forget the matter.The strongest aspect of the evidence and its basic import is that Wollman was in-terested in knowing what employees had signed Local 424 cards. She asked tosee the cards and then made an attempt to secure some of the torn cards.Herefforts did not come to fruition and were abandoned. I am not persuaded that thisincident constitutes restraint and coercion within the meaning of Section8(b) (1) (A)of the Act either alone or in the context of the evidence in this case.30='7Aside from the fact that I am convinced that the cursing had not occurred, I amunable to accept Stern's testimony that the cards were never mentioned by Ramos butthat he simply came to Stern and asked him to reinstate Yeras In the approximately 5hours between Yeras' discharge and Ramos' conversation with Stern, Ramos had madeno request to Stein about Yeras If Ramos made a bald request to Stern at 1 p in thereis no ieason why the same kind of a request could not have been made before. Ramos,Ibelieve, never made a bald request because lie reasonably believed that he would haveto be able to offer something some persuasive reason why Yeras should be rehired. Itwas not until the lunch period that Ramos reached a decision about Local 424 and thecardsHe then came to Stern because he had something persuasive to offer and I believethat he did, as he testified, state that he was going to tear up the cards.J9 The term is used accurately as the circumstances of that conversation revealMore,over, Stern testified that he informed his brother thereafter that he deemed it "advisable"to reinstate Yeras.20 It isinteresting to note that when Ramos called back Yeras he told him two things :that the Company had said that It was cursing that caused the discharge but Ramostold Yeras that he was tearing up the cards and that "we" are going to forget about thenew union and stay with Local 98Yeras knew, and I also believe that Ramos knew,that the cursing was a fiction'0Other than the alleged surveillance incident, the complaint contains no other allega-tion against Local 98There is no allegation of threats.When the General CounselSought to go into the issue of an alleged threat by Wollman, the Trial Examiner sustainedthe objection theretoThe General Counsel made an offer of proof, apparently with re-spect to a conversation between Wollman and Ramos on September 11 and not onSeptember 12 when the cards were torn upThe offer was that Wollman threatened toclose the factory "if Local 424 were to replace Local 98 " Under the pleadings and withno motion having been made to amend the complaint, the evidence was, I believe, properlyexcludedEven if admissible, the threat was as to what would happenif all or a ma-jority of employees shifted to Local 424 and if the latter became the exclusive bargainingagent in the plant It was not a threat to discriminate against some individual cardsignerswhose cards Ramos had in his possession and under circumstances where Local424 had notsupplanted Local 98 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that there have been violations of the Act by Respondent WearEver,itwill be recommended that Respondent Employer cease and desist there-from.Although there is no reinstatement or backpay involved in this case,itwillbe recommended that the employes be advised by their employer,by means of anotice, of the basic provisions of the Act, namely,that employees are free to exercisethe rights guaranteed under Section 7 of the Act without reprisal and that the em-ployer will not interfere therewith by discrimination or otherwise.The circum-stances are such that I shall recommend that the notice be in both English andSpanish.CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged in commerce within the mean-ing of the Act.2.Respondent Local 98 is a labor organization within the meaningof the Act.3.By discriminating againstLuis Yeras byterminating his employment becauseof his union activities,Respondent Employer engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) and Section 2(6) and(7) of the Act.4.By conveyingto employeeEddieRamos the reasonable impressionand beliefthat the destructionof Local 424 employeecards was relevantand material to thematter of employee Luis Yeras'reinstatement and was a factor in such reinstate-ment and byeffectuating the reinstatement under such circumstances,RespondentEmployer engagedin unfair labor practiceswithinthe meaning of Section 8 (a)( I)and Section 2(6) and(7) of the Act.5.Respondent Employer has not otherwise violatedthe Act.6.RespondentLocal98 has not violated Section 8(b)(1)(A) of the Act asalleged.[Recommended Order omitted from publication.]AlsarManufacturers,Inc.andRoosevelt Holloway and SamuelL.Kelly.Cases Nos. 7-CA-3947 and 7-CA-3947(2). June 28,1963DECISION AND ORDEROn April 11, 1963, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He alsofound that the Respondent had not engaged inother unfair labor practices and recommended that the complaint bedismissed as to them.Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thesecasesto a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-143 NLRB No. 58.